                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )                      No. 3:19-CR-54-PLR-DCP
                                                  )
DANIEL CLOSE,                                     )
                                                  )
                       Defendant.                 )
                                                  )

                                MEMORANDUM AND ORDER

               All pretrial motions in this case have been referred to the United States Magistrate

Judge pursuant to 28 U.S.C. § 636(b) for disposition or report and recommendation regarding

disposition by the District Court as may be appropriate. This case came before the undersigned

on September 6, 2019, for an arraignment on the Superseding Indictment and a motion hearing on

the Defendant’s Motion to Continue [Doc. 17], filed on August 28, 2019. Assistant United States

Attorney Cynthia F. Davidson appeared on behalf of the Government. Assistant Federal Defender

Mary Margaret Kincaid represented Defendant Close, who was also present.

               In his motion, the Defendant asks the Court to continue the September 24, 2019

trial date ninety days in order to permit additional time for counsel to continue investigating the

case. The motion relates that defense counsel is also exploring the need to file a pretrial motion.

Defense counsel states that she has explained the right to a speedy trial to the Defendant, who

understands that all of the time between the filing of the motion and the new trial date is excludable

under the Speedy Trial Act. The motion also states that the Government does not object to the

requested continuance.
               At the motion hearing, Ms. Kincaid said that she needed more time to investigate

the case and prepare for trial. She also noted that the Defendant may be filing a suppression

motion. AUSA Davidson confirmed that the Government did not object to a continuance of the

trial or schedule. The parties agreed on a new trial date of February 4, 2020.

               The Court finds the motion to continue the September 24, 2019 trial date to be well-

taken and that the ends of justice served by granting a continuance outweigh the interest of the

Defendant and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court finds that a trial

continuance is necessary in this case in order to permit counsel the “reasonable time necessary for

effective preparation.” 18 U.S.C. § 3161(h)(7)(B)(iv). Defense counsel needs additional time to

consult with the Defendant, to investigate the facts of the case, to determine whether to file a

suppression motion, and to prepare the case for trial. If a suppression motion is filed, the Court

will need time to hear the motion and prepare a report and recommendation. 18 U.S.C. §

3161(h)(1)(H). After time for objections to the report and responses to objections, Chief District

Judge Reeves will need time to rule on the motion. 18 U.S.C. § 3161(h)(1)(H). The Court finds

that litigation of a dispositive motion and trial preparation cannot take place before the September

24 trial date or in less than five months. Accordingly, the Court finds that the failure to grant the

requested continuance would deprive defense counsel of the reasonable time necessary to prepare

effectively for trial even taking into account counsel’s acting with due diligence. 18 U.S.C. §

3161(h)(7)(B)(iv).

               The Motion to Continue [Doc. 17] is GRANTED. The trial of this matter is reset

to February 4, 2020. The Court also finds that all the time between the filing of the motion on

August 28, 2019, and the new trial date of February 4, 2020, is fully excludable time under the

Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(7)(A)-(B). With regard



                                                 2
to other scheduling in this case, the Court set a new motion deadline of October 4, 2019.

Responses to Motions are due on or before October 18, 2019. The parties are to appear before

the undersigned on October 23, 2019, at 10:00 a.m., for a motion hearing on all pending pretrial

motions. The deadline for concluding plea negotiations and providing reciprocal discovery is

extended to January 6, 2020. The Court scheduled a final pretrial conference for January 21,

2020, at 10:00 a.m. The Court instructs the parties that all motions in limine must be filed no later

than January 17, 2020. Special requests for jury instructions shall be submitted to the District

Judge no later than January 24, 2020, and shall be supported by citations to authority pursuant to

Local Rule 7.4.

       Accordingly, it is ORDERED:

            (1) The Defendant’s Motion to Continue [Doc. 17] is GRANTED;

            (2) The trial of this matter is reset to commence on February 4, 2020, at
            9:00 a.m., before the Honorable Pamela L. Reeves, Chief United States
            District Judge;

            (3) All time between the filing of the motion on August 28, 2019, and the
            new trial date of February 4, 2020, is fully excludable time under the
            Speedy Trial Act for the reasons set forth herein;

            (4) The deadline for filing pretrial motions is extended to October 4,
            2019. Responses to motions are due on or before October 18, 2019;

            (5) The parties are to appear before the undersigned for a motion hearing
            on October 23, 2019, at 10:00 a.m.;

            (6) The deadline for concluding plea negotiations and providing
            reciprocal discovery is January 6, 2020;

            (7) The parties are to appear before the undersigned for a final pretrial
            conference on January 21, 2020, at 10:00 a.m.;

            (8) The Court instructs the parties that all motions in limine must be filed
            no later than January 17, 2020; and




                                                 3
   (9) Special requests for jury instructions shall be submitted to the District
   Judge no later than January 24, 2020, and shall be supported by citations
   to authority pursuant to Local Rule 7.4.

IT IS SO ORDERED.

                                                     ENTER:


                                                     ________________________
                                                     Debra C. Poplin
                                                     United States Magistrate Judge




                                        4
